             Case 2:18-cv-01360-TSZ Document 78 Filed 02/26/21 Page 1 of 1




 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 6

 7        DEVAS MULTIMEDIA PRIVATE
          LTD.,
 8
                                Petitioner,
                                                         C18-1360 TSZ
 9
              v.
                                                         MINUTE ORDER
10
          ANTRIX CORP. LTD.,
11
                                Respondent.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14        (1)      Having deferred Intervenor Devas Multimedia America Inc.’s Motion,
   docket no. 65, to substitute Devas Multimedia Private Ltd. as Petitioner, see Order
15 (docket no. 76), the Motion to Substitute is hereby RENOTED to March 19, 2021. Any
   response, which shall not exceed twelve (12) pages in length, shall be filed with the Court
16 and served by March 15, 2021. Any reply, which shall not exceed six (6) pages in length,
   shall be filed and served by the noting date, March 19, 2021.
17
          (2)      The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record  and  to proposed intervenor M. Jayakumar via email addressed to ol-bangalore-
   mca@nic.in.
19
          Dated this 26th day of February, 2021.
20
                                                    William M. McCool
21
                                                    Clerk
22
                                                    s/Gail Glass
                                                    Deputy Clerk
23

     MINUTE ORDER - 1
